UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7128



ROBERT E. SAUNDERS,

                                              Plaintiff - Appellant,

          versus


SAMUEL T. CURRIN; THOMAS G. GOOLSBY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-ct-03022-H)


Submitted:   October 31, 2007             Decided:   November 8, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert E. Saunders appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal for

the reasons stated by the district court.    Saunders v. Currin, No.

5:07-ct-03022-H (E.D.N.C. June 28, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                 - 2 -